NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUL 1 2015
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30330

             Plaintiff - Appellee,               D.C. No. 3:11-cr-00378-SI-1

   v.
                                                 MEMORANDUM*
MILES J. JULISON,

             Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Oregon
                     Michael H. Simon, District Judge, Presiding

                         Argued and Submitted May 7, 2015
                                 Portland, Oregon

Before: W. FLETCHER and HURWITZ, Circuit Judges and BAYLSON, ** Senior
District Judge.

        Julison was convicted of multiple counts of making false claims against the

government in violation of 18 U.S.C. § 287. His appeal challenges the district

court’s decision not to allow him to proceed pro se. We affirm because the district


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Michael M. Baylson, Senior District Judge for the U.S.
District Court for the Eastern District of Pennsylvania, sitting by designation.
court’s factual determination that Julison’s requests to represent himself were

equivocal was not clear error.

                                          I.

        Julison had filed pro se two motions prior to arraignment: a “Counterclaim,

Motion to Dismiss, and Motion to Strike for Prosecutorial Misconduct” arguing that

his prosecution was “vindictive . . . and outrageous government conduct,” and a

second Motion to Dismiss. At Julison’s arraignment, the United States Attorney

informed the district court that “Mr. Julison was offered but declined representation

. . . from the Federal Public Defender’s Office,” and “intend[ed] to proceed pro se.”

        The magistrate judge conducted a Faretta1 hearing before taking Julison’s

plea. The magistrate judge explained to Julison that he had a right to counsel, the

penalties associated with the charges in the indictment, and that proceeding pro se

entailed risks. Julison repeatedly attempted to interrupt the magistrate judge’s

explanation in order to read statements he had prepared. When the magistrate judge

attempted to ascertain whether Julison’s waiver was knowing and voluntary by

questioning him about his age, education level, and consultations with lawyers other


1
    Faretta v. California, 422 U.S. 806 (1975).

                                           2
than the public defender, Julison gave nonresponsive answers, asserting that he was

“representing the trust” and the “Miles J. Julison Estate.” Julison alternately

interjected that he wished to “retain all rights” and was “waiving any rights,”

“benefits,” and “privileges,” as well as made comments challenging the court’s

authority. The magistrate judge held that Julison had waived his right to counsel

for the purpose of taking his plea, but recommended that the district court revisit the

issue.

         The district court held a second Faretta hearing at the government’s request

on November 2, 2011. At the outset of the hearing, Julison made a lengthy,

confusing statement arguing the court’s exercise of jurisdiction violated his rights as

a “sovereign” under the Geneva Convention. After the district court instructed

Julison on a number of relevant points, it emphasized that if he wished to proceed

pro se, he “must say so clearly and unequivocally . . . explicitly and without

qualifications or reservation”; otherwise, appointed counsel would represent him.

         The court then attempted to question Julison about factors bearing on whether

his decision to proceed pro se was knowing and voluntary, including his level of

education, knowledge of the legal system, and use of alcohol or other substances.

The court explained twice that if Julison chose not to answer its questions, the court

                                           3
would “take into consideration” his refusal and prohibit him from proceeding pro se.

Julison then made two lengthy statements challenging the court’s authority over him

and refused to tell the court his age. The court then twice asked Julison point-blank

whether he wished to represent himself. Julison responded, “I do not consent, and I

waive all benefits and privileges of this court corporation” and “I am myself. For

the record, I am myself, sui juris. I stand before me. Do you not see me, Judge?”

      The court asked one final time whether Julison would answer its questions,

warning him that he would otherwise be denied permission to represent himself.

Julison asked the court to “define . . . how you represent yourself.” The court

explained that representing oneself entails “standing up . . . [and] making all of the

important decisions about one’s own defense,” among other things, and asked if

Julison understood. Julison replied, “I don’t understand.” The court then ruled

that Julison could not represent himself. Julison commented, “Which is good. I

object, because I am myself.” The court appointed a public defender as counsel.

      After the Faretta hearing, Julison continued to file papers with the court,

including one stating that he did not want further contact with his public defender. The

court left the public defender’s appointment in place unless and until Julison would

engage in the required Faretta colloquy to ensure any waiver was knowing, intelligent,

                                           4
and voluntary. Julison declined to do so. The court addressed Julison’s refusal to

cooperate with the public defender at subsequent status conferences, at which Julison

asserted he did not understand the proceedings, alternatively invoked and rejected

representation, and consistently maintained that he was firing the public defender, the

prosecutor, and the judge.

      After ordering a competency evaluation, the court concluded that Julison was

competent to stand trial. The court again attempted to conduct a Faretta colloquy

at the competency hearing, instructing Julison that if he continued to refuse

representation without sufficiently invoking his right to proceed pro se, the public

defender would remain his attorney. The court asked several times whether Julison

“wish[ed] to voluntarily, knowingly, and unequivocally, waive your right to counsel

and to serve as your own attorney,” telling Julison that it “will only accept a ‘yes’ or

‘no’ answer . . . [u]nless [Julison] ha[d] any questions.” Each time, Julison stated

he “reserve[d] all [his] rights” and expressed confusion about whether the district

court judge was referring to “me, Miles Joseph, bondservant of Jesus Christ . . . . or .

. . to the U.S. citizen whoever, Title 18 287.” The court held Julison had “not

knowingly, voluntarily, and unequivocally waived his right to counsel” and the case

proceeded to trial with a federal public defender at the helm.

                                           5
      The district court made a final, unsuccessful attempt to complete a Faretta

colloquy after the jury returned its verdict, but before Julison’s sentencing hearing,

in response to a motion Julison filed requesting removal of the public defender.

                                         II.

      Whether a defendant validly waived the right to counsel is a mixed question

of law and fact subject to de novo review. United States v. Erskine, 355 F.3d 1161,

1166 (9th Cir. 2004). A trial court’s factual findings underlying a waiver

determination, including whether a defendant’s waiver of counsel was unequivocal,

are “reviewed for clear error.” United States v. Mendez-Sanchez, 563 F.3d 935, 944

(9th Cir. 2009); United States v. Kienenberger, 13 F.3d 1354, 1356 (9th Cir. 1994).

                                        III.

      In Faretta v. California, the Supreme Court held the Sixth Amendment right

to counsel not only may be waived, but also “necessarily implies the right of

self-representation.” 422 U.S. 806, 832 (1975). The Court vacated Faretta’s

conviction because he had expressed a wish to represent himself “clearly and

unequivocally,” and he was “literate, competent . . . understanding, and . . .

voluntarily exercising his informed free will.” Id. at 835.



                                          6
      A valid request to proceed pro se must be “(1) knowing and intelligent, (2)

unequivocal, (3) timely, and (4) not for purposes of delay.” United States v. Schaff,

948 F.2d 501, 503 (9th Cir. 1991). If these elements are satisfied, the request “must

be granted so long as it is not made for purposes of delay and the defendant is

competent.” United States v. Farias, 618 F.3d 1049, 1052 (9th Cir. 2010). Julison

argues that the district court should not have required answers to specific colloquy

questions as a prerequisite to finding that his waiver was knowing, intelligent, or

unequivocal.

                                       IV.

      For a request to proceed pro se to be unequivocal, the “defendant must make

an explicit choice between exercising the right to counsel and the right to

self-representation so that a court may be reasonably certain that the defendant

wishes to represent himself.” United States v. Arlt, 41 F.3d 516, 519 (9th Cir. 1994)

(citing Adams v. Carroll, 875 F.2d 1441, 1444 (9th Cir. 1989)). Julison never gave

a clear, explicit “yes or no” answer when directly asked on multiple occasions

whether he wished to proceed pro se. He also made repetitive, alternating

interjections throughout the proceedings that he “retained” and “waived all rights,”



                                          7
and expressed confusion about what the district court meant by “represent himself,”

which could have “la[id] the groundwork for a future appeal.” Id. at 519. The

record therefore supports the district court’s conclusion that Julison did not

unequivocally waive his right to counsel.

      AFFIRMED.




                                            8